Title: To James Madison from Robert Ballard, [ca. 1 February] 1790
From: Ballard, Robert
To: Madison, James


Sir
Baltimore [ca. 1 February 1790]
The Secretary of the Treasury has wrote the Officers of this Port, for the exact Sum, each Officer has received, up to the first of January.
I hope the Secretary is of Opinion that our Fees are too small and that he will lay a Statement thereof before Congress, for Their Consideration.
I have estimated on a frugal Plan the Sum I must expend for the Support of my Family, and find it will considerably exceed the Sum my Fees produces, for the same time—a circumstance I am persuaded the Rulers of my Country will not permit.
The Attention I am necessarely obliged to pay to the Inspectors, Weigher, Measurer, Guager, and measuring the Vessells, ascertaining the Tonnage and recording it, obliges me to Keep a Clerk, and such a One as requires large Wages.
The Nature of my Office makes me acqu[a]inted with most of the Masters of Vessells, as well Coasters as Foreigners. They all agree that the Officers Fees are so trifling that they scarcely feel them, and the Coasting Gentlemen laugh at us, and tell me: I do their Business for nothing, which is really the case! For Instance, a Boston Vessel arrives with a Cargo of Onions Potatoes &ca: &ca. that fills a Manifest, as long as my Arm, which I am to record, examine the Vessel, receive the Inspector’s Report and compare it with the Manifest, and enter it in my Book, agreeing or disagreeing, as the case may be—for all this trouble, I do not receive on an average more than 18. Cents. Vessells from the adjoining States I receive nothing from, Or the Vessells trading up this extensive Bay. And Sir, I will venture to say: They are the Vessells that will attempt smuggling. I am obliged to search and attend them. Surely then the Labourer is worthy of Hire. Another Piece of Service is particularly hard on the Surveyor: He is obliged to measure and ascertain the Tonnage of all foreign Vessells, record the same, and transmit a copy thereof to the Collector, for all Which trouble, he does not receive One Farthing. I have it from a Number of Masters of Vessells, that in the Ports of England they demand and receive Four Dollars and a half; for every American Vessel the Surveyor measures.
The Surveyor incurs a heavy Expence for Books, Paper, and blank Manifests. I have already wrote Two Rheams of writing Paper. And I calculate my Expences for Stationary and Printers Bills, at nothing less than Thirty Pounds per Year. The Law does not secure a Return of this Money. There are other Circumstances to shew that the Surveyor has not an adequete proportion of Fees for Services he must render, if he regards his Duty, and his Country’s Good. I have at an early period discovered a Zealous Attachment for the Wellfare of my Country. I have been unfortunate, and am honoured With a Commission by Our Truly Honourable and Worthy President. The Office on my part shall be executed with Fidelity.
I trust Sir, from Your own Observations, and what little Light I may have thrown on the Subject, that You will rather Coincide with me, that the Ratio of Fees to the Surveyor, are unequal to the Services he must perform. In that case permit me Sir, to sollicit Your Patronage and Aid, With each branch of the Legislature for further Allowances in Fees. Inclosed I will take the Liberty of discribing what I think at Least the Surveyor deserves.
The Collector of this Port is very anxious, that each Officer shou’d collect his own Fees. I am sattisfied it should be so, provided the Law secures the Officers in such a Manner, that they may not be deprived of their Fees.
Knowing the goodness of your heart, to act and explain on all occasions for the best, I have taken the liberty to address you on this subject. Sir, I cannot l⟨ive⟩ on the present fees—my family accustomed to live well must be stinted. I am sure the Proportion of fees I have laid to each sized Vessell, cannot be objected to by any Owner.
One Case more I will suggest. A Vessell arrives from a Forreign Port, the Surveyor performs all his Duty of receiving a Manifest recording it, examines the Vessell, Measures her, Ascertains Tonage, records it also, & passes a Certificate to the Collector, & receives only five Shillings. The Collector & Naval Officer Divide Five Dollars besides Perquisite fees. I am with great respect Yr Hb. Servt
Robert Ballard
  
[Enclosure]
Surveyor’s Fees.


Vessells with dutiable Goods,
under 80. Tons        Dollars
2.


d:___________________________________
above 80. T: and under 120. T:
3.


d:___________________________________
above 120. T: and under 180. T:
4.


d:___________________________________
above 180. T: and under 240. T:
4½


d:___________________________________
all above 240. Tons
5.


Coasting Vessells, not from an adjoining State,
under 80. Tons
 ⅔


do.
above 80. Tons
1.


Vessells from the same State, and adjoining State
under 50. T: and above 15. T:
 ¼


do.  from ditto
above 50. T:
 ½


The Measuring, Recording and Certifying the Tonnage of all Foreign Vessells
2.


ditto
for American Vessells
1.


Foreign Vessells, in Ballast,
above 80. Tons


2.


ditto
under 80. Tons


1.


American Vessells in Ballast, from a foreign Port
1.


